     8:20-cr-00253-BCB-SMB Doc # 33 Filed: 10/21/20 Page 1 of 2 - Page ID # 59




                          IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF NEBRASKA



UNITED STATES OF AMERICA,                              )                  8:20CR253
                                                       )
                       Plaintiff,                      )
v.                                                     )
                                                       )      MOTION TO WITHDRAW
JASON HICKEY,                                          )
                                                       )
                       Defendant.                      )



        Comes Now Kevin Ryan, #21321, and moves to withdraw as counsel in the above case.

In support thereof, Attorney Randall Paragas has entered his appearance as counsel.

        Wherefore, counsel requests leave to withdraw in the above case.


        Dated this 21st day of October, 2020.



                                                               __/s/ Kevin A. Ryan_________
                                                               Kevin A. Ryan, 21321
                                                               209 S. 19th St., #500
                                                               Omaha, NE 68102
                                                               402.341.9300
                                                               Attorney for Defendant
                                                               ryanlawoffices@aol.com

                                            Certificate of Service

         I, Kevin Ryan, hereby certify that on the 21st day of October, 2020, the above Motion
to Withdraw was electronically filed with the Clerk of the Court by using the CM/ECF system,
which sent notice to Thomas Kangior, U.S. Attorney.


                                                                     /s/ Kevin A. Ryan
8:20-cr-00253-BCB-SMB Doc # 33 Filed: 10/21/20 Page 2 of 2 - Page ID # 60
